Citation Nr: 1227529	
Decision Date: 08/09/12    Archive Date: 08/14/12

DOCKET NO.  10-45 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for rheumatoid arthritis, upper and lower extremities, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

B. Paugh, Law Clerk


INTRODUCTION

The Veteran had active service from June 1965 to December 1968, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A November 2010 rating action denied service connection for ischemic heart disease.  The Veteran filed a notice of disagreement within one year of the determination.  A statement of the case was issued in November 2011 and, after additional evidence was submitted, a supplemental statement of the case was issued in January 2012.  However, the Veteran did not perfect an appeal within one year of being notified of the initial rating action, within 60 days of the statement of the case or within 30 days of the supplemental statement of the case.  The matter is not currently on appeal.  See 38 C.F.R. § 20.200 (An appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.)  

Statements in a May 2012 letter could be construed as an application to reopen a claim of entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.  The Agency of Original Jurisdiction (AOJ) has not taken action in regard to the May 2012 letter, and it is referred to the AOJ for appropriate action.  



FINDING OF FACT

Rheumatoid arthritis did not have its clinical onset in service and is not otherwise related to active duty, including presumed exposure to herbicides, and rheumatoid arthritis was not manifested within one year of active duty.  


CONCLUSION OF LAW

Rheumatoid arthritis was not incurred or aggravated in service, and may not be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA must comply with notice requirements and assist a claimant when he or she files a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102-5103(a), 5103A, 5106, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 117 (2004).  In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Id. at 119-120.

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a service connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-486 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  In addition, this notice must inform a claimant that a disability rating and an effective date for an award of benefits will be assigned if service connection is awarded.  Dingess, 19 Vet. App. at 486.  

Pursuant to Shinseki v. Sanders, 129 S. Ct. 1696 (2009), on appellate review, the Board must consider on a case-by-case basis whether any potential VCAA notice errors are prejudicial to the claimant.  Here, the Board finds that VA has satisfied the requirements of the VCAA and Dingess.  In a June 2010 letter, VA informed the Veteran as to the type of information and evidence necessary to substantiate his claim, what information he needed to provide, what information and evidence VA would attempt to obtain, and how VA determines a disability rating and an effective date.  Moreover, this letter was provided to the Veteran prior to the initial adjudication of his claim, as required by Pelegrini.  See 38 U.S.C.A. 5103(a); 38 C.F.R. § 3.159(b).  

The Board further concludes that VA's duty to assist has been met.  The Veteran's service treatment records and all other records identified by the Veteran have been obtained, to the extent available.  The Veteran has declined his right to a hearing.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Here, the Veteran has not been afforded a VA examination with an opinion as to the etiology of his claimed rheumatoid arthritis, upper and lower extremities.  In determining whether the duty to assist requires that a VA medical examination be provided or a medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

In this case, there is no duty on the part of VA to provide a medical examination or a medical opinion.  As in Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003), the Veteran has been advised that in order to demonstrate a service-connected disability, the evidence needed to show that the Veteran had the disability in question and suggest a linkage between his active service and the current disability.  The Veteran has not done so, and no supportive evidence has otherwise been obtained.  The Veteran's service treatment records do not contain complaints or treatment for rheumatoid arthritis, nor did the Veteran receive treatment for rheumatoid arthritis post-separation from service until 2005.  Although the Veteran is currently diagnosed with rheumatoid arthritis (RA), as explained below, this disorder does not qualify for presumptive service connection under 38 C.F.R. § 3.309(e).  The Veteran does not claim nor does the evidence show that his rheumatoid arthritis began in or is related to any other in-service event, other than herbicide exposure.  As such, there is no indication in the record that the Veteran's claimed rheumatoid arthritis is due to an injury or disease sustained on active duty.  Thus, as there is no evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period, a VA examination is not required.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, there is no suggestion that there is any relevant evidence outstanding in this claim.  Thus, the Board finds that there has been substantial compliance with all pertinent VA laws and regulations, the available medical evidence is sufficient for an adequate determination of the claim, and to move forward with consideration of this claim would not cause any prejudice to the Veteran. 

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In order to prevail on the issue of service connection for any particular disability, there must be (1) evidence of a current disability; (2) evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be established under the provisions of 38 C.F.R. § 3.303(b) when the evidence, regardless of its date, shows that a Veteran had a chronic condition in service or during the applicable presumptive period.  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between the exposure of humans to an herbicide agent and the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).  

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975) shall be presumed to have been exposed during such service to herbicide agents.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307, 3.309(e). 

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if manifest to a compensable degree within periods specified by 38 C.F.R. § 3.307(a)(6), even though there is no record of such disease during service:  chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), All chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Consequently, the Secretary of VA has determined that there is no positive association between exposure to herbicides used in the Republic of Vietnam during the Vietnam era, and any other disability for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32, 395 (2007). 

However, the availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  38 U.S.C.A. 1113(b); Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the Veteran's service as shown by their service records, treatment records, the official history of each organization where the Veteran served, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994). 

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (quoting Allday v. Brown, 7 Vet. App. 517, 527 (1995) ("[T]he Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the veteran.")).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

Factual Background

The Veteran claims that his rheumatoid arthritis is caused by exposure to herbicides in Vietnam.  He makes no specific allegation that his condition initially manifested during active duty service.  Nevertheless, he asserts that he was stung by bees in 2005, after which his private physician told him that his bee stings activated rheumatoid arthritis.  According to the Veteran, his physician also commented that his rheumatoid arthritis likely existed prior to 2005.  Essentially, the Veteran is unsure as to when symptomatology of rheumatoid arthritis began.  However, he contends that the onset of his rheumatoid arthritis was not due to the bee stings post-service.  See VA Form 9 dated November 9, 2011; VA Form 9 dated November 15, 2010; "Notice of Disagreement" dated September 10, 2010.

The Veteran's service personnel records reflect his service in the U.S. Air Force from June 1965 to December 1968.  His service in the Republic of Vietnam from July 21, 1966 through July 12, 1967, has been confirmed.  

The Veteran's service treatment records have been reviewed and do not include any complaints, diagnoses or treatment of rheumatoid arthritis.  A March 1967 treatment record shows a diagnosis of organized hematoma on the Veteran's left knee.  It appears that the hematoma was resolved as subsequent treatment records are negative for any reports or treatment of any left knee symptomatology.  The Veteran's November 1968 discharge report of medical examination shows that the clinical examination of the Veteran's upper and lower extremities was generally normal.  On the associated November 1968 discharge report of medical history, the Veteran denied ever having arthritis, rheumatism, or joint problems.  

The medical evidence shows that the Veteran was initially diagnosed with reactive arthritis following bee stings to his hands in November 2005.  Subsequent private and VA medical records reveal a change in the diagnosis to rheumatoid arthritis in December 2005 and document a continuous assessment of the Veteran's condition as such.  These records do not include a medical opinion regarding the etiology of the Veteran's rheumatoid arthritis.   

Analysis

The Board finds that the preponderance of the evidence is against the claim for entitlement for service connection for rheumatoid arthritis.  Initially, the Board finds that presumptive service connection for rheumatoid arthritis, upper and lower extremities, based on in-service herbicide exposure is not warranted, pursuant to 38 C.F.R. § 3.307(a)(6)(ii)-(iii); 3.309(e).  Given the Veteran's confirmed service in Vietnam, his exposure to herbicides is presumed.  However, there is no objective evidence in the record showing that he is currently diagnosed with a disorder presumed to be related to herbicide exposure as contemplated by § 3.309(e).  The medical evidence shows that the Veteran is currently diagnosed with rheumatoid arthritis; presumptive service connection is not allowed for this disorder based on herbicide exposure.  See 38 C.F.R. § 3.307(a)(6)(ii); 3.309(e).  

Similarly, the Board finds that service connection is not warranted for rheumatoid arthritis on a direct basis.  Here, there is no evidence that the Veteran's rheumatoid arthritis is related to his service.  The Veteran does not claim that his arthritis began during service and the Veteran's service treatment records are silent with regard to complaints or treatment for arthritis or joint pain during service.  In addition, the Veteran did not report symptoms of arthritis until 2005 and he remains uncertain of when his arthritis began.  Moreover, he was not diagnosed with rheumatoid arthritis until 2005.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  Thus, there is no competent and credible lay or medical evidence that rheumatoid arthritis occurred during the Veteran's military service or for many years following his separation from service.  
  
Furthermore, there is no medical opinion of record relating the Veteran's rheumatoid arthritis to his in-service herbicide exposure, or any other incident therein, to establish a nexus between the Veteran's disability and his service.  While the medical evidence shows that the Veteran has been diagnosed with rheumatoid arthritis, there is no competent and credible medical opinion linking the disorder to the Veteran's military service.  Therefore, the only evidence linking the Veteran's current rheumatoid arthritis to his service is the Veteran's own assertions.

In reaching the above determination, the Board has considered the Veteran's assertions that his rheumatoid arthritis is related to his in-service exposure to herbicides.  In this instance, the Board finds the Veteran's statements as to the post-service onset and manifestations of his arthritis symptomatology and his description of his military service to be both competent and credible.  A Veteran's lay statements may be competent to support a claim for service connection where the events or the presence of a disability or symptoms of a disability are subject to lay observation.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Veteran does not have the medical expertise to provide an opinion regarding the etiology of rheumatoid arthritis.  Rheumatoid arthritis is not a disability subject to lay opinions as to diagnosis and etiology; the diagnosis and etiology of arthritis requires medical training.  Thus, the Veteran's lay assertions are not competent or sufficient in this instance, and given the lack of competency, the Veteran's assertions are outweighed by the evidence of record.  Jandreau, 492 F.3d 1372.

In summary, for the Veteran to prevail on his claim, the evidence must show either onset of the disability in service, continuity of symptomatology of rheumatoid arthritis since service, a diagnosis of rheumatoid arthritis within a year of separation from service, or a competent opinion linking his currently diagnosed rheumatoid arthritis to his Air Force service.  None of these have occurred in this case.  The Board highlights that the Veteran does not claim a continuity of symptomatology of rheumatoid arthritis and the Veteran's service treatment records are negative for evidence of arthritis or a joint condition.  Moreover, there is no medical evidence of any rheumatoid arthritis symptomatology until 2005.  The medical evidence is also negative for a medical opinion relating the Veteran's rheumatoid arthritis to the Veteran's service.  Furthermore, a VA examination is not necessary to obtain an opinion as to the etiology of the Veteran's rheumatoid arthritis because the evidence does not raise a possibility of substantiating a claim of an in-service incident or occurrence attributable to the current disorder.


Accordingly, the Board finds that a preponderance of the evidence is against the claim of service connection for rheumatoid arthritis, upper and lower extremities.  The Veteran's rheumatoid arthritis was not incurred in service, was not caused by in-service exposure to herbicide, and may not be presumed to have been incurred in service.  The benefit-of-doubt rule does not apply when the Board finds that a preponderance of the evidence is against the claim.  Ortiz v. Principi, 1365 (Fed. Cir. 2001).  Thus, the benefit sought on appeal is denied.


 ORDER

Service connection for the Veteran's rheumatoid arthritis, upper and lower extremities, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


